MEMORANDUM ***
Ruben Rogel Delgado, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision denying his application for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review the BIA’s findings of fact for substantial evidence, Moran v. Ashcroft, 395 F.3d 1089, 1091 (9th Cir.2005), and we review de novo questions of law, Altamirano v. Gonzales, 427 F.3d 586, 591 (9th Cir.2005). We deny the petition for review.
Substantial evidence supports the BIA’s determination that Rogel Delgado knowingly assisted and encouraged his girlfriend to enter the United States in violation of law. See Moran, 395 F.3d at 1092. Rogel Delgado “provided some form of affirmative assistance to the illegally entering alien,” see Altamirano, 427 F.3d at 592, and thus lacked the good moral ehar*28acter required for cancellation of removal. See 8 U.S.C. § 1229b(b)(l)(B); 8 U.S.C. § 1101(f)(3); 8 U.S.C. § 1182(a)(6)(E)©.
PETITION FOR REVIEW DENIED.

 ^his disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.